— Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered October 5, 1984, convicting him of attempted criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed. This case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
A review of the evidence, the law and the circumstances of the instant case reveals that meaningful representation was provided to the defendant and that his constitutional right to the effective assistance of counsel was satisfied (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
The defendant’s contention regarding the jury charge on the presumptions contained in Penal Law § 165.55 (1) and (2) has not been preserved for our review (see, People v Thomas, 50 NY2d 467; People v McClain, 107 AD2d 765), and we decline to review it in the exercise of our interest of justice jurisdiction.
*237We also decline to disturb the sentence. Lazer, J. P., Mangano, Lawrence and Eiber, JJ., concur.